 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
                                                  ***
 9                                                            Case No. 2:16-cv-02632-RFB-PAL
     CURTIS L. DOWNING,
10                                                                  ORDER TO PRODUCE
                           Plaintiff,
                                                                    CURTIS L. DOWNING,
11
              v.                                                          #18675
12
     JO GENTRY, et al.,
13
                         Defendants.
14
15
        TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
16      TO:        JERRY HOWELL, WARDEN, SOUTHERN DESERT
17                 CORRECTIONAL CENTER, INDIAN SPRINGS, NV
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
18                 NEVADA AND ANY OTHER UNITED STATES MARSHAL
19
20          THE COURT HEREBY FINDS that CURTIS L. DOWNING, #18675, is presently in
21   custody of the Nevada Department of Corrections, located at Southern Desert Correctional
22   Center, Indian Springs, Nevada.
23          IT IS ORDERED that the Warden of Southern Desert Correctional Center, or his
24   designee, shall transport and produce CURTIS L. DOWNING, #18675, to the Lloyd D. George
25   United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
26   Nevada, on or about Friday, January 11, 2019, at the hour of 3:00 P.M., to attend the closing
27   argument to the motion hearing in the instant matter, and arrange for his appearance on said date
28   as may be ordered and directed by the Court entitled above, until the said CURTIS L.
 1   DOWNING, #18675, is released and discharged by the said Court; and that the said CURTIS L.
 2   DOWNING, #18675, shall thereafter be returned to the custody of the Warden, Southern Desert
 3   Correctional Center, Indian Springs, NV, under safe and secure conduct.
 4
 5          DATED this 17th day of December, 2018.

 6
                                                 _________________________________
 7                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
